 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                               ***
 9   PORFIRIO DUARTE-HERRERA,                             Case No. 2:15-cv-01843-GMN-CWH
10                                      Petitioner,
            v.                                            ORDER
11
     BRIAN WILLIAMS, et al.,
12
                                    Respondents.
13

14          On November 13, 2018, the Court found the petition in this action to be mixed,

15   containing both exhausted and unexhausted claims. The Court granted petitioner’s

16   request for a stay and abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005), and

17   administratively closed this case. On May 16, 2019, petitioner filed a motion to dismiss

18   his unexhausted claims so that he may pursue his other remaining claims. (ECF No. 84).

19   No opposition having been filed by respondents and the time for doing so having expired,

20   the petitioner’s motion to dismiss (ECF No. 84) is GRANTED.

21          IT IS THEREFORE ORDERED that the stay of this action is lifted and this action

22   is hereby REOPENED.

23          IT IS FURTHER ORDERED that Claims 14, 15, 16 and 18 are DISMISSED

24   WITHOUT PREJUDICE as unexhausted and by petitioner’s request.

25          IT IS FURTHER ORDERED that respondents shall have sixty days to answer the

26   remaining claims of the petition in this case.

27          IT IS FURTHER ORDERED that petitioner shall have thirty days following service

28   of the answer to file and serve a reply brief.


                                                      1
 1          IT IS FURTHER ORDERED that in the answer, respondents shall specifically cite

 2   to and address the applicable state court written decision and state court record materials,

 3   if any, regarding each claim within the response as to that claim.

 4          IT IS FURTHER ORDERED that any further state court record and related exhibits

 5   filed herein shall be filed with a separate index of exhibits identifying the exhibits by

 6   number. The CM/ECF attachments that are filed further shall be identified by the number

 7   or numbers of the exhibits in the attachment. If the exhibits filed will span more than one

 8   ECF Number in the record, the first document under each successive ECF Number shall

 9   be either another copy of the index, a volume cover page, or some other document

10   serving as a filler, so that each exhibit under the ECF Number thereafter will be listed

11   under an attachment number (i.e., Attachment 1, 2, etc.).

12          IT IS FURTHER ORDERED that the hard copy of any exhibits filed by either

13   counsel shall be delivered -- for this case -- to the Las Vegas Clerk's Office.

14          IT IS SO ORDERED.

15
                        5 day of _______
            DATED THIS ___        June 2019.
16

17
                                                      GLORIA M. NAVARRO
18                                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                  2
